                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO


In re:                                                                     Bankr. Case No. 20-60835-RK
MELISSA L MUSGROVE                                                                              Chapter 7
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com




    20-60835-rk      Doc 11   FILED 05/18/20      ENTERED 05/18/20 17:07:26          Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF OHIO


In re:                                                                      Bankr. Case No. 20-60835-RK
MELISSA L MUSGROVE                                                                                 Chapter 7
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on May 14, 2020 :

         Jennifer Elizabeth Donahue                         Lisa M. Barbacci
         401 W. Tuscarawas Street                           PO Box 1299
         Suite 400                                          Medina, OH 44258-1299
         Canton, OH 44702


                                                           /s/ Mandy Youngblood
                                                        By___________________________________
                                                            Mandy Youngblood
 xxxxx46632 / 1021610




    20-60835-rk       Doc 11     FILED 05/18/20    ENTERED 05/18/20 17:07:26          Page 2 of 2
